DETAILED ACTION
Allowable Subject Matter
Claims 1-5, 7-15, and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Previous claims 6 and 16 were indicated as allowable.  The limitations of claim 6 and 16 are the same structural features.  The applicant has amended independent claims 1, 11 and 19 to incorporate the previously indicated allowable subject matter to bring the case into allowance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269. The examiner can normally be reached 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641